[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS
                                                              FILED
                   FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                     ________________________ ELEVENTH CIRCUIT
                                                        DECEMBER 21, 2007
                           No. 07-12485                 THOMAS K. KAHN
                       Non-Argument Calendar                CLERK
                     ________________________

                 D. C. Docket No. 05-01873-CV-JEO-W

LINDA CASHMAN,


                                                Plaintiff-Appellant,

                                versus

UNIVERSITY OF ALABAMA BOARD OF TRUSTEES,
LYNDA GILBERT,
BILL MCREYNOLDS,
CHARLOTTE HARRIS,
DR. ROBERT E. WITT,
in their official and individual capacities,


                                                Defendants-Appellees.


                     ________________________

              Appeal from the United States District Court
                 for the Northern District of Alabama
                    _________________________

                         (December 21, 2007)
Before TJOFLAT, ANDERSON and BARKETT, Circuit Judges.

PER CURIAM:

      Linda Cashman appeals the district court’s order granting summary

judgment in favor of her former employer, the University of Alabama, on her

claims of gender discrimination, retaliation, and violation of her Fourteenth

Amendment right to procedural due process, brought pursuant to Title VII of the

Civil Rights Act of 1964, 42 U.S.C. §§ 2000e-2(a), 3(a) (“Title VII”), and 42

U.S.C. § 1983.

      The district court denied her gender discrimination claim because she failed

to make out a prima facie case, and, alternatively, because she could not show that

the University of Alabama’s legitimate, non-discriminatory reason for her

termination was a pretext for discrimination. The district court denied Cashman’s

retaliation claim because she could not show that the University of Alabama’s

legitimate, non-discriminatory reason for failing to hire her for the position of

Associate Director of Housing Operations was a pretext for discrimination. The

district court denied Cashman’s due process claim because she was an at-will

employee and, thus, had no property interest in her continued employment. We

affirm.

      We need not address the question of whether Cashman established a prima



                                           2
facie case of gender discrimination because the district court did not err in

concluding that she did not establish that the reason for her termination was a

pretext for gender discrimination. Here, the defendants proffered a legitimate, non-

discriminatory reason for terminating Cashman, namely, that they wanted to

outsource her interior design duties to an outside contractor in order to save costs

and achieve standardization across the campus. Cashman did not provide evidence

showing that this reason was a pretext for gender discrimination. The fact that

Cashman’s immediate supervisor initially supported an upgrade in her position

does not show that the University’s ultimate decision to outsource Cashman’s

duties was a pretext for gender discrimination.

      We also find no error in the Summary Judgment granted to the defendants

on Cashman’s retaliation claim. The defendants provided several legitimate

reasons for not hiring Cashman for the ADHO position at issue which included the

fact that the individual ultimately hired had participated in a large construction

project, while Cashman did not demonstrate knowledge of the construction aspects

of new residence halls. Cashman’s applicant history sheet indicated that she was

not hired because she had “less relevant experience” than the other candidate and

Cashman did not produce evidence that the proffered reason was a pretext for

retaliation. Although Cashman was more experienced in interior design than the



                                           3
person who was hired, the ADHO position did not involve significant interior

design functions. Instead, the ADHO position required (1) knowledge of

mechanical systems and construction codes; (2) knowledge of furniture types and

standards for adherence to federal fire safety codes; (3) knowledge of cleaning

techniques and chemical applications; (4) proficiency in data base management and

inventory system management; and (5) excellent communication skills. Cashman

did not show that she was more qualified as to her knowledge of mechanical

systems and construction codes, cleaning techniques and chemical applications,

and data base management and inventory system management.

      Finally, we find no error in the disposition of Cashman’s due process claims.

Cashman did not establish that she was a “permanent” employee and thus

possessed a property interest in her employment under Alabama law. The

University of Alabama Staff Handbook contains the following provision:

             The State of Alabama is an employment at-will state.
             This handbook should not be construed as, and does not
             constitute an offer of employment for any specific
             duration, nor is it intended to state any terms of
             employment. Although it is desirable for employees to
             have a long term employment relationship with the
             University, either the employee or the University may
             terminate the relationship at any time, for any reason,
             with or without notice.

      Accordingly, upon review of the record on appeal and consideration of the



                                         4
parties’ briefs, we discern no reversible error, and we affirm the district court’s

grant of the defendants’ motion for summary judgment.

      AFFIRMED.




                                           5